DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected cutting table and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/12/2022.
Applicant's election with traverse of claims 1-10 in the reply filed on 06/12/2022 is acknowledged.  The traversal is on the ground(s) that there having no serious burden on the examiner.  This is not found persuasive because there was no argument made between the species restriction of Groups 1 and 2. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 are objected to because of the following informalities:  
In claim 1, “reclamation tilt unit” should be “a reclamation tilt unit”. 
In claim 1, “the manual breakout table” should be “a manual breakout table”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “y-break breaking bar”.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “y-axis breaking bar”. Dependent claims 6-10 are rejected because they depend from and thus include all the limitations of claim 5 and do not solve the deficiencies thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Plant et al (US-20100011935-A1) and further in view of Fujiyoshi (JP-5006411-B2, English translation provided by Espacenet).
Regarding claim 1, Plant teaches of a glass cutting line comprising a workpiece feeding table (loader table conveyor [0014]) with a conveyor for transporting the workpiece to a glass cutting table (cutting table [0014]), the cutting table includes a bridge and carriage form the x-y positioning system with a cutting head [0040] and conveyor for advancing the glass workpieces [0041]. Plant teaches of a tilt loader 36, tilt loader table 32 [0042] to retrieve glass workpieces stored in vertical storage location 40 [0043] and individual storage slots [0012]; the tilt unit is configured to receive remnants from the process [0051]. A manual breakout table is configured to receive workpieces from the conveyor [0049].
Plant teaches that the conveyor system is configured to receive and to deliver work pieces to and from storage [0048]. Plant does not teach of the conveyor to have bi-directional capability. In the same field of endeavor, Fujiyoshi teaches of a bi-directional table for transporting glass substrates with operable X and Y rollers [0014,18]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the conveyor as taught by Plant to be bi-directional to receive and deliver work pieces. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding the axes of the conveyor and other parts of the invention, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Plant et al (US-20100011935-A1) and Fujiyoshi (JP-5006411-B2) as applied to claim 1 above, and further in view of Zumstein et al (EP-0048334-A1, English translation provided by Espacenet).
Regarding claim 2 and 3, according to modified Plant of claim 1, Plant teaches of breaking bar 60 [0046]. Because of the orthogonal setup of the cutting line in Fig. 1, it is unclear whether the breaking bar is in the x-axis or y-axis. In the same field of endeavor, Zumstein teaches of breaking bars 40 and 42 in the x and y-axis for breaking open scored pieces of glass [0015]. It would be obvious to one of ordinary skill in the art at the time of invention that the workpiece scored in the x and y-axis having breaking bars also on the x and y-axis for better alignment to open the score with better success.

Regarding claim 4, according to modified Plant of claim 3, Plant teaches of using the tilt load unit to retrieve remnants from storage and delivering to the table [0048].

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Plant et al (US-20100011935-A1) and Fujiyoshi (JP-5006411-B2), and Zumstein et al (EP-0048334-A1) as applied to claim 4 above, and further in view of Zellers (US-3286893-A).
Regarding claim 5, according to modified Plant of claim 4, Plant teaching of including work piece squaring [0041]. Plant does not expressly teach where this squaring stop is located. In the same field of endeavor, Zellers teaches of using the squaring bar to stop and align the score lines to be broken (Col. 12 Line 56-72). It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the squaring stop to the y-axis breaking bar, since it has been held that a mere rearrangement of the element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the stop to align with the squaring stop for the purpose of aligning the score line with the breaking bar for higher success break-outs along the score lines. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral.

Regarding claim 6, according to modified Plant of claim 5, Zellers teaches that the squaring bar is latched into an operative position by an energized solenoid spring device (Col. 11, Line 65-75), reading on a retractable element. The squaring bar engages with an edge of the glass workpiece (Col. 11 Line 34-36). Zellers also teaches of a glass edge locator device to automate the operation of their invention (Col. 22 Line 31-41), reading on glass workpiece locating system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the retractable stop to interact with the glass workpiece locating system, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.

Regarding claim 7, according to modified Plant of claim 6, Zellers teaches of dividing a large sheet of glass in a plurality of smaller rectangular areas (Col. 2 Line 50-55). Zellers teaches that the squaring bar abuts an edge of the glass workpiece  to stop forward movement of the workpiece, reading on the y-axis substantially perpendicular to the transporting direction of the conveyor (Col. 11 Line 30-40).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Plant et al (US-20100011935-A1) and Fujiyoshi (JP-5006411-B2), Zumstein et al (EP-0048334-A1), and Zellers (US-3286893-A) as applied to claim 7 above, and further in view of Shafir (US-5005318-A).
Regarding claim 8, according to modified Plant of claim 7, Zellers teaches of a light sensor used to space their breaker roll (Col. 13 Line 34-45). Zellers also teaches that the edges of the glass workpiece are engaged by the locating system of the cutting table (Col. 22 Line 31-37). Zellers discloses the claimed invention except for the edge sensor is movable via the carriage. 
In the same field of endeavor, Shafir teaches of incorporating an edge sensor on the carriage of the glass cutting table (Col. 5 Line 54-65). It would have been obvious to one of ordinary skill in the art at the time of invention to integrate the edge sensor to the positioning carriage of Plant, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to integrate the edge sensor to the carriage in order to digitally automate the glass cutting line.

Regarding claim 9, according to modified Plant of claim 8, Plant teaches of an optimization software system that indexes remnant size and storage slot [0009, 0052] for efficient retrieval of the remnants. Plant does not teach of the storage rack to be divided into three zones. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art to duplicate zones in the storage to organize the storage and retrieval system to be more efficient.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Plant et al (US-20100011935-A1) and Fujiyoshi (JP-5006411-B2), Zumstein et al (EP-0048334-A1), Zellers (US-3286893-A), and Shafir (US-5005318-A) as applied to claim 9 above, and further in view of Uh et al (US-20090199694-A1).
Regarding claim 10, according to modified Plant of claim 9, Plant teaches about cutting the glass workpiece [0046], then storing [0048], then cutting remnants to increase yield [0054]. Plant does not expressly teach of a sub-plate cutting mode in which the stock sheet is cut into individual workpieces without the sub-plates leaving the cutting table. In the same field of endeavor, Uh teaches of scoring a glass workpiece into individual workpieces [0053-54]. It would be obvious to one of ordinary skill in the art at the time of invention that modified Plant also be operated in sub-plate cutting mode in which the workpiece is cut into individual workpieces instead of being stored as unfinished remnant pieces. 
Additionally, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7878754-B2, US-7217077-B2 teach of a tilt system to transport cut glass remnants
US-20080110205-A1 teach of a cassette loading system and sub-plate cutting mode
US-7255253-B2 teach of sub-plate cutting mode
US-20050279199-A1 teach of integrating the stop to the carriage of the 
FR-2545815-A1 teach of using retractable stops along the edge of the plate to handle glass plates
US-6308877-B1 teach of a squaring bar also used to break glass for a glass breaking device
US-4988027-A, US-5791971-A, US-6463762-B1, US-20050182506-A1, US-20060096437-A1, US-2705389-A teach of status of the prior art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741